Mr. Justice Holloway
: I am unable to agree with the conclusion reached by the majority of the court as announced above. If the pass upon which John was riding at the time he was injured is invalid for any reason, its invalidity must be determined by reference to section 7, Article XV, of the state Constitution, or section 4337, Bevised Codes, or both, for there are not any other provisions of law affecting the question, so far as my investigation discloses.
1. That the Constitution does not forbid a railway company issuing passes or giving free transportation seems to me beyond question. The Constitution declares that all persons shall have equal rights in transportation by common carriers. This does not mean anything more than that the common carrier cannot accept one person as a passenger, and refuse to accept another under like circumstances. The Constitution also declares: “No discrimination in charges * * * for transportation of * * * passengers of the same class shall be made by any railroad * * # company, between persons or places within this state.” This does not prohibit discriminations between persons, but only forbids discriminations between persons of the *49same class. It is a clear recognition of the right of a railroad company, in the absence of any legislation on the subject, to make a classification of passengers and to deal differently with the different classes. There is not now any existing statute by which the legislature has sought to classify passengers; but there are statutes which recognize two distinct classes. Sections 5297, 5298, 'and 5299, Eevised Codes, refer to passengers without réward, or gratuitous passengers; while sections 5300-5304 deal with passengers for reward, or passengers who pay fare. If, then, sections 5297, 5298, and 5299 are in force and effect, it is not unlawful for a railway company to carry some passengers gratuitously. Who, then, are the passengers who may be lawfully carried without reward? The legislature has not designated them. In fact, it has not made any classification of passengers, as it might have done under the Constitution, but has contented itself with the recognition of the two classes above. That the legislature might classify passengers and provide that free transportation should not be given the members of one class and leave the members of the other class free to accept passes is beyond question. There is not any constitutional prohibition against such legislation, while section 5 of Article XV of the Constitution provides that the legislative assembly shall have power to regulate and control by law the rates for transportation of passengers from one point to another in this state. If the legislature had made such a classification as indicated above, the only question which could be raised would' be: Is the ■classification so far unreasonable as to warrant the courts in holding the statute invalid?
Whether or not any classification is unreasonable depends upon a variety of circumstances. A legislative classification is presumed to be reasonable (Quong Wing v. Kirkendall, above), and the burden of showing that it is unreasonable is upon the person who asserts it (State v. McKinney, 29 Mont. 375, 74 Pac. 1095, 1 Ann. Cas. 579). If, then, the legislature of Montana had made the classification to which I refer above, and had provided that class A should be composed of the employees of the *50railways operating in this state, and the employees of other roads which exchange employees’ passes with the roads in this state, and class B should comprise all other persons, and that the persons named in class A might be carried gratuitously, but that it should be unlawful for any railway company to give any pass, free transportation, or reduced rate to any member of class B, I am convinced that such a statute could not be successfully attacked on the ground that the classification is unreasonable. While I have not been able to find any decided case directly passing upon just such a statute, a reference to legislation upon the subject will indicate the view quite generally entertained by legislators, and, while legislative interpretation is not binding upon courts, it is at least entitled to very great consideration.
The Constitution of Alabama, Article XIV, section 22, the Constitution of Florida, Article XVI, section 30, the Constitution of Illinois, Article XI, section 15, the Constitution' of Mississippi, Article VII, section 186, and the Constitution of Nebraska, Article XI, section 7, are in all essentials substantially alike, and provide that the legislatures of the respective states shall pass laws to prevent unjust discrimination in the rates for passengers traveling on railroads between points within the respective states.
The Constitution of California, Article XII, section 21, and the Constitution of Washington, Article XII, section 15, provide that no discrimination in charges for transportation shall be made between places or persons by any railroad. The Constitution of Arkansas, Article XVII, section 3, and the Constitution of California above, provide that a railroad company shall not charge more for carrying any passenger a short distance than is charged for carrying another passenger a longer distance in the same direction. The Constitution of Arkansas also prohibits any unjust discrimination in charges for passengers by any common carrier. The Constitution of Idaho, in Article XI, section 6, contains the same provision as that found in the Constitution of Montana, in Article XV, section 7 above.
*51In every one of these states, excepting Illinois, there is in force a statute forbidding railroads giving passes to certain persons or to persons generally, with designated exceptions. Alabama permits passes to be given to railroad commissioners and their employees, to the officers of the T. M. C. A., to the employees of the particular railroad issuing the passes, and to-the employees of another road with which the first has .exchanged employees’ passes. A few other classes of persons are also excepted from the operation of the general anti-pass statute. (Alabama Code, 1907.)
In Arkansas the statute first forbade railroads giving passes to any public officer. In 1895 this was amended so as to permit sheriffs to accept passes, and in-1903 it was again amended to permit the superintendent of public instruction to accept passes. (Sandel & Hill’s Digest of the Laws of Arkansas, sec. 6275.)
In California the statute only prohibits passes being given to state officers. (Laws 1909, Chapter 312.)
In Florida the provisions of the anti-pass law extend only to members of the legislature, salaried officers of the state, and to delegates to political conventions. (General Statutes 1906, secs. 3634-3636.)
In Idaho the anti-pass law reaches only to members of the legislature, members of the judiciary, to certain designated executive officers of the state, and to certain county officers.. (Laws of Idaho, 1909, p. 296.)
In Mississippi many classes of persons are excepted from the-provisions of the general anti-pass statute, including the employees of the particular road issuing the passes, and the employees of another road with which the first one exchanges-passes for employees, officers, etc. Passes are forbidden to certain public officers, to candidates for office and to members of political committees, but are required to be furnished to the members and the secretary of the railroad commission, who can use them, however, only when traveling on official business. (Code of Mississippi 1906, secs. 1306, 3727, 4844, 4859 and 4873.)
*52In Nebraska tbe anti-pass law excepts from its provisions several classes of persons, and permits passes to be given to tbe employees of the particular road issuing them, and to the employees of another road with which the first one exchanges employees’ passes. (Cobbey’s Annotated Statutes of Nebraska, 1907, see. 10664.)
In Washington the statute forbids any unjust discrimination in rates charged passengers by any railroad company, but from its provisions are excepted a number of classes to the members of which free transportation or reduced rates may be given,—■ among the classes are ministers of the Gospel; inmates of hospitals, students going to and returning from schools within the state, employees of the roads and their families, ex-employees in search of work, and the families of employees killed while in the service of the roads. (Remington & Ballinger’s Annotated Statutes of Washington 1909, sec. 8641.)
In Illinois they do not seem to have any anti-pass laws, but recognize the right of the roads to issue passes, for they have a statute making it a crime to fraudulently use or sell a pass. (Supplement to Starr & Curtis’ Statutes of Illinois 1902, p. 402, see. 103.)
The Act of Congress, of June 29, 1906, known as the “Hep-bum Bill,” prohibits railroads engaged in interstate commerce from giving any pass, free ticket or free transportation to any passengers except to certain classes of persons enumerated, and among the classes to the members of which passes maybe given are included the employees of the road issuing the passes and their families and the employees of other roads with which the first road exchanges employees’ passes. (34 Statutes at Large, 584.) Other states having anti-pass laws make similar exceptions.
I have not been able to find that the constitutionality of any of the foregoing statutes has ever been tested in the courts. Apparently, the right of the several legislative bodies to make the classifications of passengers disclosed in the statutes has never been questioned. Many of these laws have been in force for *53years, and tbeir very existence is evidence of the fact that in making the classifications the several legislative bodies considered the classifications reasonable. If the legislature can thus classify passengers, and in one class include the employees of the particular road issuing the passes and also the employees of another road with which the first one exchanges passes for employees, and if such classification is reasonable when made by the legislature, it is not less reasonable when made by a railroad company itself, in the absence of legislative classification.
While our Codes recognize two classes of passengers—(1) gratuitous passengers, and (2) passengers who pay fare—they do not designate the particular persons who shall compose either class. But if sections 5297, 5298, and 5299, Revised Codes, above, have any force or effect whatever, there are gratuitous passengers, or passengers who may lawfully be carried free by the railroads from point to point within this state.
If the legislation in any of the states referred to above, or the legislation by the Congress of the United States, is valid, then the legislature of Montana was clearly within its right and exercising legitimate legislative functions, when in 1895 it enacted section 908 of the Civil Code, prohibiting the railroads from giving passes to any member of the legislative, executive, or judicial departments of this state. For the same reason our legislature might properly enact a general anti-pass law and except from its provisions the employees of every railroad in this state, and also the employees of any other road which exchanges employees’ passes with the roads operating in this state. If the legislature can make this classification, then I insist that, in the absence of such legislation, the railroads themselves can make it. ■
At the time of his injury, John was employed by the St. Louis & San Francisco Railroad Company, a company which exchanged employees’ passes with the Northern Pacific Railway Company, and John was riding upon his employees’ exchange pass. In putting the employees of the St. Louis & San Francisco road in a class, in issuing passes to them—to John among *54the rest—I insist that the Northern Pacific Company was not guilty of any unjust discrimination between persons of the •same class; that the pass John used was not unlawfully issued; "that its use by him was not forbidden by the Constitution or the laws of this state; that he was bound by the contract in- • dorsed on the pass; that it was incumbent upon him to show ¡something more than ordinary negligence on. the part of the railway company, and, as he failed to do so, he is not entitled 'to recover upon the record presented here.
2. Section 4337, Eevised Codes, does not prohibit the giving of passes or the free transportation of passengers. It only prohibits a railway company from charging one person more than, it charges another person for the same class of ticket. This section is section 7 of an Act entitled “An. Act to Eegulate the Sale and Eedemption of Transportation Tickets of Common Carriers,” approved March 13, 1893, and carried forward into the Eevised Codes as section 4337, above. The Act was popularly known as the “Anti-scalper Act,” and was designed to deal with the evil of the so-called “scalpers’ tickets.” There is not a suggestion in the Act anywhere that it was meant to prohibit the giving of passes or free transportation, and, since it is a highly penal statute, it should be -construed according to the fair import of its terms. In other words, if the legislature intended that it should prohibit the giving of free passes or free transportation, then such intention should be carried into effect; but, unless such intention can be gathered from the language employed, its terms should not be extended by implication, and thereby the street and steam railroads of this state held liable for the payment of a heavy fine for every passenger carried on a pass or gratuitously from point to point within this state within the last year. It is a cardinal rule of interpretation of statutes that the intention of the legislature in enacting them shall be ascertained, if possible, and, when ascertained, shall be given force and effect. To my mind there is not anything in the Anti-scalpers’ Act to indicate that the legislature intended to prohibit the giving of *55passes, while there are surrounding it circumstances which tend strongly to. indicate that such was not the intention. Two years after the Anti-scalpers’ Act was passed, the legislature enacted what are now sections 5297, 5298, and 5299 above, all dealing with the subject of carriage of passengers without reward. These are general provisions applicable to common carriers of passengers. Now, if section 4337 was intended to prevent the free transportation of a person by a common carrier, then the legislature simply made itself ridiculous by enacting sections 5297, 5298, and 5299. At the same time (1895) the legislature also passed section 908 of the Civil Code of 1895, which, among other things, provides: “If any railroad company within this state * # ® shall give to any member of the legislative, executive or judicial department of this state any ticket, pass or privilege other than is given to other patrons of its road generally * * * [it] shall be deemed guilty of a misdemeanor,” etc. This section remained upon the statutes until 1903, when it was amended1 by eliminating the provision prohibiting the giving of passes. By an Act approved February 26, 1907 (Laws 1907, Chapter 37), the legislature provided that free transportation shall be furnished the railroad commissioners and their official employees when traveling on official business (Revised Codes, see. 4369). These statutes are cited for two purposes only: (a) To show that the legislature recognized the fact that it is not unlawful for a common carrier to transport some passengers gratuitously; and (b) to demonstrate that, when the legislature intended to prohibit the giving of passes, it was able to command language by which to express its intention—language so plain and forceful as to leave no doubt as to its meaning.
Of course, it is the giving of free transportation, not the piece of cardboard called a pass, against which publicists have inveighed. If, then, the giving of passes or free transportation was prohibited altogether by section 4337 above, it follows as a matter of course that there cannot be any such thing known to the law as a passenger without reward or gratuitous passenger, *56for the legislature did not enact sections 5297, 5298, and 5299 for the benefit of those people only who violate section 4337. If the giving of free transportation is prohibited at all by section 4337, it is prohibited altogether, except to the members and employees of the railroad commission, and a railway company is guilty of a crime in carrying one of its own employees as a free passenger. If it could be said that the sections of the Code dealing with gratuitous passengers were superseded by the Anti-scalpers’ Act of 1893, carried forward by the omnibus bill (Pol. Code 1895, sec. 5184), then we do not have any statutes defining the duty of a carrier to a gratuitous passenger, and we do not need any, for the reason that it is impossible in the eye of the law for anyone to be a gratuitous passenger, if the Anti-scalpers’ Act prohibits the giving of free transportation altogether.
If the sections dealing with gratuitous passengers were superseded by the Anti-scalpers’ Act, then John was not a gratuitous passenger, and he was not a passenger for hire, for he did not pay, or offer to pay, or intend to pay, any fare.
As was said before, section 4337 only prohibits a railway company from charging one person more than it charges another person for a ticket of the same class. The courts of this state cannot take judicial notice of the different classes of tickets issued or used by any railway company. Section 7888, Revised Codes, enumerates the facts of which courts may take judicial notice, and. the different classes of railroad tickets is not one of them. We have held repeatedly that the courts cannot enlarge the provisions of section 7888, but are restricted by its terms. (McKnight v. Oregon Short Line R. R. Co., 33 Mont. 40, 82 Pac. 662; Bowen v. Webb, 34 Mont. 61, 85 Pac. 740.) There is not any evidence in this record upon the subject of the different classes of tickets issued by the Northern Pacific Railway Company; and, as section 4337 deals only with different classes of tickets, it cannot have any bearing upon this case. In the absence of evidence, it is impossible to say that the pass upon which John traveled was in effect a first-class *57ticket, or a second-class ticket, or that it belonged to any class other than a class sui generis—the class of gratuitous passes— and there is not a word in this record to show that this pass was given to John upon any different terms or conditions than attached to every other gratuitous pass issued by the Northern Pacific Railway Company.
While the Act of 1907 above would seem to indicate that there is not any public sentiment against the use of passes by public officers, yet, assuming that there is, the same reason for the existence of that sentiment is absent when the holder of the pass is an employee of the road issuing it, or an employee of another road with which the first road exchanges employees’ passes. John is not a public officer, but is an employee of another road' with which the Northern Pacific exchanges employees’ passes, and at the time he was injured he was using his employee’s pass.
3. In State v. Southern Ry. Co., 122 N. C. 1052, 30 S. E. 133, 41 L. R. A. 246, cited in the majority opinion, the statute there considered prohibits discrimination by the railroads as between persons for services rendered “under substantially similar circumstances and conditions.” The court says in the opinion that the crucial point in the case arises from the contention of counsel for the railway company that the services rendered Grant, the legislator who was riding on a pass, and the services rendered other passengers who were compelled to pay full fare, were not necessarily rendered under “substantially similar circumstances and conditions”; but, as the only difference which counsel could show in the circumstances and conditions of Grant and the paid passenger was that Grant was a member of the legislature and the paid passenger was not, the court very readily reached the couclusion that such a distinction did not take Grant out of the prohibited class, that the legislature never intended to divide the people of North Carolina into two classes, one composed of office holders and influential persons, and the other composed of the rest of her citizenship, and permit the members of the first class to be carried free, while the members *58of the second were required to pay full tariff rates. But had the North Carolina court been considering the case of Terry A. John, riding over the Southern Railway in North Carolina on a pass such as the one he was using at the time of his injury —that is, a pass given him by the Southern Railway Company as an exchange pass for an employee of the St. Louis & San Francisco road—it would have reached exactly the opposite conclusion from the one it did, for the reason that the statute of North Carolina, considered in that case, makes it lawful for a railway company to give passes to its own employees or to the employees of another road with which the first road exchanged employees’ passes.
But the decision of the North Carolina court cannot have any application to this case for another reason. The statute1 of North Carolina considered in that case is entitled: “An Act to Provide for the General Supervision of Railroads, Steamboats and Canal Companies, Express or Telegraph Companies doing Business in the State of North Carolina,” approved March 5, 1891. It provides for the creation of a railroad commission and defines its duties and powers. It then prohibits unjust discrimination between persons and defines what is meant by “unjust discrimination.” Then, as if to emphasize the intention of the legislature in enacting the statute, to prohibit the giving of passes or free transportation except in certain cases, the Act in section 25 enumerates three certain classes of persons' who are exempted from its provisions. Class 1 includes destitute and homeless persons transported by charitable societies and the agents of such societies while engaged in such transportation. Class 2 includes ministers of religion, destitute persons when transported by municipal governments, inmates of homes for disabled soldiers, and inmates of soldiers’ and sailors’ orphan homes. And class 3 includes railway employees. To class 1 free transportation may be given. To class 2 reduced rates only may bei given. While, as to class 3, the Act provides: “Nothing in this Act shall be construed to prevent railroads from giving free carriage to their own officers and employees, or to prevent the principal officers of any rail*59road companies or company from exchanging passes or tickets with other railroad companies for their officers or employees.” The supreme court of North Carolina, in applying this statute to the case of Grant, the legislator who was carried by the railway company gratuitously upon a pass, said: “The question presented for our decision is-: Does the Act prohibit and make indictable the giving of free transportation to passengers by common carriers ? Upon its face clearly it does not in all eases, because in section 25 the giving of such free transportation, or transportation at reduced rates, to certain classes of persons therein particularly specified, is allowed; but the person who received free transportation in this case did not come within either of the exceptions of the statute.” And then held that, in thus carrying Grant upon a pass, the railway company was guilty of unjust discrimination as defined in section 4 of the Act; and with that decision I agree fully, but I insist that it cannot be applied to the facts of this case, for I fail to perceive any resemblance whatever between the North Carolina statute and section 4337 of our Eevised Codes, above.
4. The complaint alleges that John was a passenger for hire. This allegation is denied in the answer. Upon the trial counsel for the railway company took the position that, if the evidence failed to show that John was 'a passenger for hire, the result would be such a variance between the pleading and proof as to amount to a failure of proof. This view was urged upon the trial court in a motion for a directed verdict and also in a requested instruction, No. 7. The court denied the motion and refused to give the requested instruction, but gave instruction No. 4, in which the jury was told that John was riding gratuitously upon his pass. Instruction No. 4 must correctly represent the views of the trial court. It must be held to represent the views of both parties, for neither objected to it. Under such circumstances, the court should have directed a verdict for the defendant, for an allegation that John was a passenger for hire is not sustained by proof that he was a gratuitous passenger. In Schuyler v. Southern Pac. Co. (Utah), on rehearing, 109 Pac. 464, it is said: “If the duties imposed by law for the carriage *60of a passenger for hire were other than or different from those imposed for the carriage of a gratuitous passenger, or if a different or higher degree of care was required in the one than in the other, it can readily be seen that no recovery could be had under an averment that the injured person was a passenger for hire on proof that he was a mere gratuitous passenger.,T The language is particularly applicable here, for our Codes do make a distinction between the duty which the carrier owes to the gratuitous passenger and the duty which it owes to the passenger for hire. (Sections 5299 and 5300, Bevised Codes, above.)
(Submitted October 26, 1910 Decided November 10, 1910.)
It is a part of the history of this state that since 1903 repeated efforts have been made to have the legislature of this state enact some kind of an anti-pass statute—a statute that will at least prohibit public officers from being carried gratuitously. These efforts have all failed, for reasons which appealed to the members of the legislature as sufficiently cogent. However desirable it may be that such legislation be had, I insist that it shall be enacted by the legislature, in terms which will disclose the intention so plainly that there will not be left any room for a difference of opinion as to what is meant; and, until that is done, I insist that there is not any legislation in this state upon the subject, and that any man who accepts the benefit of a pass, as John did, shall likewise bear the burden which it imposes, and to which he assents when he signs his name to the contract indorsed on the back.